Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 2-II in the reply filed on August 14, 2022 is acknowledged.
Claims 21 – 29, 38, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 14, 2022.
Status of Claims
Group 2-II has been elected.
No claims have been amended.
Claims 21 – 29, 38, and 39 have been withdrawn.
Claims 1 – 20 and 34 has been cancelled. (Cancelled claims should not have the claim language present.)
No claims have been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
Claims 30 – 33, 35 – 37, and 40:
the medical instrument is directed to dehumidifier and/or humidifier, air handler, and heating and cooling equipment (which the Examiner can only assume is referring to a Heating, ventilation, and Air Conditioning (HVAC) system).  However, the specification, as originally filed, has never defined that a medical instrument is any of the aforementioned equipment types.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claim 31 and 35:
Uploading data includes operating software updates
Claim 32:
wherein at least one processor coupled to the remote server are configured for analyzing the at least one medical instrument upper and lower operational conditions in comparison to the upper and lower predetermined compliance limits (emphasis added)
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 30 – 33, 35 – 37, and 40:
the medical instrument is directed to dehumidifier and/or humidifier, air handler, and heating and cooling equipment (which the Examiner can only assume is referring to a Heating, ventilation, and Air Conditioning (HVAC) system).  However, the specification, as originally filed, has never defined that a medical instrument is any of the aforementioned equipment types.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claim 31 and 35:
Uploading data includes operating software updates
Claim 32:
wherein at least one processor coupled to the remote server are configured for analyzing the at least one medical instrument upper and lower operational conditions in comparison to the upper and lower predetermined compliance limits (emphasis added)
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 – 33, 35 – 37, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 30 – 33, 35 – 37, and 40, the Examiner asserts that the claims introduce several new matter elements that are not supported by the applicant’s instant application or parent application 16/163447.  Those issues are as follows:
The elected invention is directed towards controlling devices that control humidity, air flow, and temperature, which are managed by a dehumidifier and/or humidifier, air handler, and heating and cooling equipment (which the Examiner can only assume is referring to a Heating, ventilation, and Air Conditioning (HVAC) system).  However, the specification, as originally filed, has never defined that a medical instrument is any of the aforementioned equipment types.  The reason that this is considered to be new matter is because the elected dependent claims recite elements that are not intended to function with the elected invention, but to non-elected inventions.  For example, claims 31 and 35 recite operating software updates.  However, the specification never recites that operating software is being updated, but that regulations are updated.  Further, even if one were to argue that updating regulations results in updating how the software operates (which the Examiner asserts is incorrect), the specification only provides support that the server and not the digital devices are receiving the operating software updates.
Next, with regards to claim 32, there is no support in the specification for the elected invention to include the feature of analyzing upper and lower operational conditions in comparison to the upper and lower predetermined compliance limits.
With regards to claim 33, although there is verbatim support in only one location of the specification (¶ 22), there is no support for the recited elements to be elements that comprise the elected invention, as discussed above.  As a non-limiting example, QR code and barcode readers is an element that is associated with, for example, a crash cart for managing inventory and not for managing temperature, humidity, and air flow. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 – 33, 35 – 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 30 – 33, 35 – 37, and 40, the Examiner asserts that several issues exist that are based on claim dependency and the elected invention.  Those issues are as follows:
Claim 30:
The applicant has claimed an apparatus, i.e. a single apparatus.  However, the body of the claim is directed to a system or a combination of apparatuses working together.  As a result, it is unclear as to which of the many components that are recited in the body of the claim that the “apparatus” recited in the preamble is referring to.
Claims 30 and 36:
The applicant has elected Group 2-II in the response received on August 14, 2022.  The reason that this is an issue is because the claims recite “medical instrument.”  However, the elected invention is not a medical instrument.  Specifically, the claims are directed towards controlling devices that control humidity, air flow, and temperature, which are managed by a dehumidifier and/or humidifier, air handler, and heating and cooling equipment (which the Examiner can only assume is referring to a Heating, ventilation, and Air Conditioning (HVAC) system).  The Examiner asserts that the plain meaning of the phrase “medical instrument” results in none of these device types being a type of medical instrument.  Another reason that this is an issue is because the specification recites a plurality of different inventions, e.g., patient nourishment refrigerator and defibrillator, which are embodiments that require different elements and different ways of carrying out the invention that do not overlap with controlling humidity, air flow, and temperature.
For example, claim 33 recites, for example, a QR code, wherein the QR code is a component that is intended to be used with a medical instrument to allow an individual to scan information corresponding to a crash cart in order to perform inventory management.  This is a separate non-elected invention that has nothing to do with monitoring and controlling humidity, air flow, and temperature.  This is an example where if the phrase “medical instrument” continues to be used in the claim, it will create confusion later on in prosecution and with regards to elected and non-elected inventions because although an element, e.g., QR code or charging sensor, is later claimed and the specification supports that these elements are part of a medical instrument, further reading of the specification would find that these elements have nothing to do with the elected invention, as discussed above, and would go against the state of the art’s interpretation of a “medical instrument.”  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  As a result, the term is indefinite because the specification does not clearly redefine the term.
Claims 31 & 35:
The Examiner asserts that claims 31 and 32 are examples where “medical instrument” renders the claim indefinite because the specification does not provide support that the digital devices are receiving operating software updates.  At best it appears that it is the server that is receiving operating software updates, however, this, too, does not appear to be supported by the specification.  The Examiner asserts that the specification simply discloses that the server is receiving information from the digital devices and the digital devices are simply executing actions that the server is instructing them to perform, however, at no point are the digital devices receiving operating software updates.  As a result, it is unclear as to how the invention, i.e. single apparatus, is intended to be performed.
Claim 32 recites the limitation “the upper and lower predetermined compliance limits” in lines 3 – 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40:
Claim 40 recites the limitation “wherein downloading predetermined compliance limits for at least one medical instrument operations using a remote server includes updating the predetermined compliance limits on a predetermined basis” in lines 1 – 3 of the claim.  Claim 36 never recited that the predetermined compliance limits were ever downloaded.  The claim is presented in a manner where it is referring to a step that has never occurred and also includes the additional issue as to whether the information is downloaded to the medical instrument (see above regarding “medical instrument”) or to the server so that the server can then properly manage the medical instrument.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30, 32, 33, 36, and 37 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fletcher et al. (US PGPub 2014/0095182 A1).
NOTE:
Claims 30 – 33, 35 – 37, and 40 have been interpreted and rejected as best understood in light of the rejections under 35 USC 112
In regards to claim 30, Fletcher discloses an apparatus, comprising: 
a remote server electronically coupled via the internet to at least one medical instrument configured for use during medical operating room procedures (¶ 11, 12 wherein a server coupled with, at least, an HVAC, air handler, and humidity system (i.e. in light of the rejection under 35 USC 112, medical instrument) for use during medical operating room procedures is disclosed); 
a database coupled to the remote server with predetermined compliance limits (Fig. 1; ¶ 26, 31 wherein a database coupled to the server and storing environmental enterprise threshold values, i.e. predetermined compliance limits, is disclosed); 
at least one digital sensor electronically coupled to the at least one medical instrument configured for transmitting sensor measured operational values to the remote server (¶ 17, 29 wherein at least one sensor is coupled to the, at least, an HVAC, air handler, and humidity system for transmitting measured environmental conditions to the server); 
at least one digital processor coupled to the remote server configured for determining if the sensor measured operational values are within the predetermined compliance limits (¶ 17, 29, 30 wherein the server, which is coupled to a digital processor, determines if the measured values are within the threshold values); and 
at least one digital controller electronically coupled to the remote server configured for controlling settings of the at least one medical instrument to conform with operating room standards that are within the predetermined compliance limits (¶ 17, 29, 30 wherein the server, which is coupled to a digital processor, determines if the measured values are within the threshold values and, if not, the system will control the, at least, an HVAC, air handler, and humidity system (i.e. in light of the rejection under 35 USC 112, medical instrument) in order to bring the room within the threshold values).  
In regards to claim 32, Fletcher discloses the apparatus of claim 30, wherein at least one processor coupled to the remote server are configured for analyzing the at least one medical instrument upper and lower operational conditions in comparison to the upper and lower predetermined compliance limits (¶ 17, 29, 30 wherein the server, which is coupled to a digital processor, determines if the measured values are within the threshold values and, if not, the system will control the, at least, an HVAC, air handler, humidity system, oxygen, carbon dioxide, carbon monoxide, and etc. (i.e. in light of the rejection under 35 USC 112, medical instrument) in order to bring the room within the threshold values, i.e. the threshold values define the acceptable and upper limits for the condition it is monitoring, which can be as little as 0 (lower limit) to the upper most level that would indicate a violation (upper limit)).  
In regards to claim 36, Fletcher discloses a method, comprising: 
providing a remote server electronically coupled via the internet to at least one medical instrument configured for use during medical operating room procedures (¶ 11, 12 wherein a server coupled with, at least, an HVAC, air handler, and humidity system (i.e. in light of the rejection under 35 USC 112, medical instrument) for use during medical operating room procedures is disclosed); 
providing a database coupled to the remote server with predetermined compliance limits (Fig. 1; ¶ 26, 31 wherein a database coupled to the server and storing environmental enterprise threshold values, i.e. predetermined compliance limits, is disclosed); 
providing at least one digital sensor electronically coupled to the at least one medical instrument configured for transmitting sensor measured operational values to the remote server (¶ 17, 29 wherein at least one sensor is coupled to the, at least, an HVAC, air handler, and humidity system for transmitting measured environmental conditions to the server); 
providing at least one digital processor coupled to the remote server configured for determining if the sensor measured operational values are within the predetermined compliance limits (¶ 17, 29, 30 wherein the server, which is coupled to a digital processor, determines if the measured values are within the threshold values); and 
providing at least one digital controller electronically coupled to the remote server configured for controlling settings of the at least one medical instrument to conform with operating room standards that are within the predetermined compliance limits (¶ 17, 29, 30 wherein the server, which is coupled to a digital processor, determines if the measured values are within the threshold values and, if not, the system will control the, at least, an HVAC, air handler, and humidity system (i.e. in light of the rejection under 35 USC 112, medical instrument) in order to bring the room within the threshold values).  
In regards to claim 37, Fletcher discloses the method of claim 36, wherein adjusting the at least one medical instrument operation settings including surgical operating room environmental conditions including temperature, humidity and air flow rate within the predetermined compliance limits (¶ 17, 29, 30, 34 wherein adjusting the at least one medical instrument operation settings including surgical operating room environmental conditions including temperature, humidity and air flow rate within the predetermined compliance limits).  

______________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US PGPub 2014/0095182 A1) in view of Baynes et al. (US PGPub 2015/0100166 1).

In regards to claim 31, as best understood in light of the rejection under 35 USC 112, Fletcher discloses a system and method for remotely monitoring a location utilizing sensors and providing data back to remote sensors, devices, and equipment to perform specific operations, such as, but not limited to, updating the conditions of the monitored environment in order to remain in compliance.  Despite this, Fletcher fails to disclose whether it is well-known in the art to transmit data that includes operating software updates.
To be more specific, Fletcher fails to explicitly disclose:
the apparatus of claim 30, further comprising remote server equipment interfaces electronically coupled to the plurality of internet enabled digital sensors and plurality of internet enabled digital controllers configured for uploading data to the internet enabled digital devices including operating software updates.  
However, Baynes, which is also directed towards remotely monitoring and controlling HVAC equipment and sensors, further teaches that it is old and well-known in the art to transmit operating software updates.  Baynes teaches that providing operating software updates allows for features and advantages of such systems can be enhances by remotely updating operating software and further allows for the updating of already installed devices, which can, in turn, further enhance electrical loads, improve performance, and reduce utility costs.
(For support see: ¶ 27, 127)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate remote operating software updates to remote HVAC sensors, devices, and equipment, as taught by Bayes, in the remote HVAC monitoring system and method of Fletcher as this would allow existing features and advantages that remote HVAC monitoring and control systems provide to be enhanced, as well as enhance electrical loads, improve performance, and reduce utility costs.
In regards to claim 35, as best understood in light of the rejection under 35 USC 112, Fletcher discloses a system and method for remotely monitoring a location utilizing sensors and providing data back to remote sensors, devices, and equipment to perform specific operations, such as, but not limited to, updating the conditions of the monitored environment in order to remain in compliance.  Despite this, Fletcher fails to disclose whether it is well-known in the art to transmit data that includes operating software updates.
To be more specific, Fletcher fails to explicitly disclose:
the apparatus of claim 30, further comprising a medical instruments application coupled to the plurality of internet enabled digital sensors and internet enabled digital controllers configured for uploading data to internet enabled digital devices including medical instruments operating software updates.  
However, Baynes, which is also directed towards remotely monitoring and controlling HVAC equipment and sensors, further teaches that it is old and well-known in the art to transmit operating software updates.  Baynes teaches that providing operating software updates allows for features and advantages of such systems can be enhances by remotely updating operating software and further allows for the updating of already installed devices, which can, in turn, further enhance electrical loads, improve performance, and reduce utility costs.
(For support see: ¶ 27, 127)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate remote operating software updates to remote HVAC sensors, devices, and equipment, as taught by Baynes, in the remote HVAC monitoring system and method of Fletcher as this would allow existing features and advantages that remote HVAC monitoring and control systems provide to be enhanced, as well as enhance electrical loads, improve performance, and reduce utility costs.

______________________________________________________________________

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US PGPub 2014/0095182 A1) in view of Cibor (US PGPub 2014/0367463 A1).
In regards to claim 33, as best understood in light of the rejection under 35 USC 112, Fletcher discloses a system and method of remote compliance monitoring of environmental conditions utilizing a server that is coupled to a plurality of devices (¶ 11, 12 wherein a server coupled with, at least, an HVAC, air handler, and humidity system (i.e. in light of the rejection under 35 USC 112, medical instrument) for use during medical operating room procedures is disclosed; ¶ 17, 29, 30 wherein the server, which is coupled to a digital processor, determines if the measured values are within the threshold values and, if not, the system will control the, at least, an HVAC, air handler, humidity system, oxygen, carbon dioxide, carbon monoxide, and etc. (i.e. in light of the rejection under 35 USC 112, medical instrument).  Despite this, Fletcher fails to explicitly disclose all possible types of devices that can be coupled to a remote compliance management server.
To be more specific, Fletcher fails to explicitly disclose:
the apparatus of claim 30, further comprising the remote server coupled OCR devices, laser scanners, equipment interfaces, optical readers, and QR code and barcode readers, a plurality of digital devices, internet enabled devices, and a medical instruments application.  
However, Cibor, which is also directed towards compliance management, teaches that it is not only old and well-known in the art to utilize a remote server to manage compliance, but that such servers are known to be coupled to OCR devices, laser scanners, optical readers, and QR code and barcode readers as this allows for a user to scan identification information on a product and have the scanned information be reported back to the server for compliance management.  One of ordinary skill in the art would have found that the instant claim is simply directed towards providing a list of capabilities and features that a remote server can perform and that the sole difference between the claimed invention and Fletcher is that Fletcher does not disclose all possible capabilities that a server can perform.  One of ordinary skill in the art looking upon the applicant’s specification would have found that these elements have nothing to do with the elected embodiment of remotely managing an HVAC system or environmental condition of an enclosed space and, therefore, amount to simply reciting a list of features that are associated with a server.  As can be seen by Cibor, one of ordinary skill in the art would have, indeed, found these elements to be known in the art and that each of these elements would perform their intended function as they did separately and, consequently, the instant claim is simply directed towards adding well-known elements to a server and nothing more, which is not inventive.
(For support see: ¶ 27, 32, 41, 53, 54)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the compliance management system and method of Fletcher for a remote server to be provided with the capability of being coupled to OCR devices, laser scanners, optical readers, and QR code and barcode readers, as taught by Cibor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

______________________________________________________________________

Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US PGPub 2014/0095182 A1) in view of Weiss et al. (US PGPub 2008/0262883 1).
In regards to claim 40, Fletcher discloses a system and method for remote monitoring for determining and managing compliance based on stored requirements.  Despite this, Fletcher fails to explicitly disclose whether compliance requirements are updated.
To be more specific, Fletcher fails to explicitly disclose:
the method of claim 36, wherein downloading predetermined compliance limits for at least one medical instrument operations using a remote server includes updating the predetermined compliance limits on a predetermined basis.
However, Weiss, which is also directed to compliance management, teaches that it is old and well-known in the art to provide a compliance management server with updated compliance information, track when changes are made, and inform affected entities of those changes.  Weiss teaches that regulations can change and that it is important to be aware of those changes as this would prevent the violation of a regulation, thereby preventing penalties being imposed upon affected companies.
(For support see: ¶ 7 – 9, 22, 33, 36, 37, 38, 60, 141, 174, 175, 201, 202, 203)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into a compliance management server with the ability to update compliance regulations when there is a change made by a regulatory body, as taught by Weiss, in the compliance management system of Fletcher, as this would ensure that companies are made aware of when a change has been made, prevent violations, and prevent penalties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Matt Rogers (4.0 software update for the Nest Thermostat and app) – which is directed towards updating remote sensor software
Mangiardi (US PGPub 2019/0328598 A1); Amarasingham et al. (US PGPub 2015/0213202 A1); Brown et al. (US Patent 9,791,910 B1); Hedley (EP 2,427,862 B1); Greene et al. (US PGPub 2017/0364105 A1); Nell et al. (US Patent 10,354,011 B2); Granger (WO 2019/046580 A1); Barker (US PGPub 2013/0085615 A1); Schubert et al. (US PGPub 20180102954 A1); Koch et al. (US PGPub 2011/0112854 A1); Bryan Connors (Facility managers and infection control_ four key areas that should be monitored and managed)  – which is directed towards remote monitoring and controlling of HVAC equipment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/22/2022